Citation Nr: 0943871	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-09 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to July 1979, 
from May 1980 to May 1983, from April 1985 to April 1988, and 
from March 1990 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability.  In August 
2009, the Veteran testified before the Board at a hearing 
held via videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claim.  

The Veteran contends that his low back disability is related 
to an injury he sustained while in service.  Specifically, he 
contends that he injured his low back in May 1990 while 
completing drill exercises.  As part of the drill, he was 
instructed to fall to the ground to avoid gunfire, and in so 
doing, landed on a tree root.  He immediately experienced 
back pain and was hospitalized for the condition.  He 
contends that the back pain subsided after he separated from 
service, with only limited exacerbations, but then became 
progressively worse in the mid-2000's.

Service medical records reflect that in May 1990, the Veteran 
fell on a tree root and complained of a stiff back.  The 
assessment was a lumbar strain.  He was placed on physical 
profile for five days.  In June 1990, he reported that he had 
been experiencing back pain for six weeks.  The back pain was 
exacerbated by physical activity.  That morning, when lifting 
an object, he had felt a "pop" in his low back and 
experienced pain in his groin.  His range of motion was 
severely limited.  The assessment was an acute lumbar spine 
strain.  

VA  treatment records dated from November 2004 to December 
2008 reflect treatment for a low back disability.  The 
Veteran consistently reported that his low back pain began 
when he sustained an injury in service in 1990.  His back 
pain was made worse when lifting objects, walking, or sitting 
for more than 30 minutes.  He took pain medication and used a 
TENS unit for relief, and also underwent a series of spinal 
injections.  A discectomy was suggested as appropriate for 
the Veteran.

On August 2008 VA examination, the Veteran reported having 
constant pain in his low back, with associated weakness and 
numbness in his left leg.  He stated that he had experienced 
low back pain ever since the 1990 in-service injury.  After 
physically examining the Veteran and reviewing the claims 
file, including MRI evidence, the examiner diagnosed the 
Veteran with mild degenerative joint disease of the lumbar 
spine, with possible S1 radiculopathy.  The examiner opined 
that the Veteran's current back disability was less likely 
than not caused by or the result of the 1990 injury.

In this case, the August 2008 VA examiner did not provide a 
rationale for his opinion, as no explanation was given as to 
why the Veteran's lumbar spine disability was not likely 
related to his service.  If the examiner does not provide a 
rationale for the opinion, that weighs against the probative 
value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for his 
disability, it is necessary to have a medical opinion 
discussing the relationship between his disability and 
service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider 
lay statements regarding in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not comment on Veteran's 
report of in-service injury and relied on lack of evidence in 
service medical records to provide negative opinion).  
Therefore, the Board finds that an examination and opinion is 
necessary in order to fairly decide the merits of the 
Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for the purpose of ascertaining 
the etiology of his low back disability.  
The claims file must be reviewed by the 
examiner and the examination report should 
note that review.  The examiner should 
provide a rationale for all opinions 
provided.  The examiner should specifically 
opine as to the following:

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's low back disability 
first manifested during the 
Veteran's active service, including 
the May 1990 lumbar strain, or is 
otherwise related to the Veteran's 
active service?  In addition to the 
service medical records, the 
examiner should consider the 
Veteran's statements regarding his 
symptoms in service and his 
statements of continuous symptoms of 
low back problems after service.  If 
the Veteran's low back disability is 
attributable to factors unrelated to 
his military service, the examiner 
should specifically so state.

	2.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


